In an action inter alia to enjoin defendants from taking any steps which would violate the rights of the plaintiffs, including the holding of a meeting *541of the county committee of the Democratic Party for the purpose of selecting a candidate to fill the vacancy which presently exists for the public office of State Senator for the 18th Senatorial District, Kings County, the appeal is from an order of the Supreme Court, Kings County, dated January 15, 1976, which, in effect, (1) denied an application for a preliminary injunction, (2) vacated a temporary restraining order and (3) provided that persons elected to the said county committee on September 23, 1974 may vote at a scheduled meeting of the Senatorial District Committee. Order affirmed, without costs. There are, on this application for a preliminary injunction, serious issues of fact which warranted Special Term’s denial of the application. Cohalan, Acting P. J., Hargett, Damiani, Shapiro and Hawkins, JJ., concur.